Citation Nr: 0708222	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-25 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1992 to September 
2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision prepared 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, for the Wilmington RO 
which in pertinent part denied the benefits sought on appeal.

The July 2002 rating decision also awarded service connection 
for internal hemorrhoids evaluated as noncompensable and 
denied service connection for right ankle sprain and a left 
knee condition. The veteran disagreed with the denials and 
the initial noncompensable evaluation for internal 
hemorrhoids.  A statement of the case (SOC) was issued in May 
2004.  In the veteran's VA Form 9 he indicated that he was 
not appealing the aforementioned claims.  As such, the 
matters are no longer in appellate status.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  There is no current competent medical evidence of record 
of any residuals of Bell's palsy.

3.  There is no current competent medical evidence of record 
of migraine headaches.

4.  There is no current competent medical evidence of record 
of chronic sinusitis.

5.  There is no current competent medical evidence of record 
of a chronic low back disorder.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for Bell's palsy are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  The criteria for the establishment of service connection 
for migraine headaches are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).

3.  The criteria for the establishment of service connection 
for chronic sinusitis are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).

4.  The criteria for the establishment of service connection 
for low back disorder are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an April 2002 letter, prior to the decision 
on appeal, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further that 
pertained to the claims. The veteran responded in April 2002 
that he had no additional evidence to submit in support of 
his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and VA examination reports.  

The Board notes the veteran requested a hearing before the 
local DRO.  The hearing was scheduled for October 2004.  In 
September 2004, the veteran requested the hearing be 
rescheduled.  In light of the conflict in scheduling between 
the veteran's representative and the DRO, the hearing 
conference was held in July 2005 without the veteran present.  
The veteran was sent a copy of the conference report and the 
RO informed him to notify them if he still desired a personal 
hearing.  To date, the veteran has not responded.  As such, 
the Board deems there are no outstanding hearing requests of 
record.

In July 2005, the veteran failed to appear for his scheduled 
VA examinations.  The notification of examination was sent to 
the address of record and was not returned as undeliverable.  
In August 2005, the RO notified the veteran of his failure to 
appear and asked that he respond within 30 days of his 
willingness and ability to report for a rescheduled VA 
examination.  To date, the veteran has not responded.  

The Board also notes that the January 2006 notice to the 
veteran that his appeal arrived at the Board was returned to 
VA as undeliverable.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist is 
by no means a one-way street, and a veteran's obligation to 
provide certain facts, in this case by submission to a VA 
examination and keep current his address of record, is not an 
impossible or onerous task.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he is entitled to service 
connection for Bell's palsy, migraine headaches, chronic 
sinusitis, and a low back disorder.  He asserts these 
disabilities were incurred while performing his official 
duties as a Navy SEAL.  Specifically, he argues that the 
disabilities are the result of diving operations, exposure to 
extreme conditions, and carrying heavy weapons and equipment. 

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, service 
medical records, and reports of VA examination.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting these decisions, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Bell's Palsy

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  In this matter, 
the veteran's service medical records show the veteran 
complained of left eye twitching and facial numbness in 
February 1997.  He was diagnosed with Bell's palsy.  Follow-
up visits in March 1997 and April 1997 reveal Bell's palsy 
was resolving.  

That Bell's palsy occurred in service is not enough; there 
must be a chronic disability resulting from that injury or 
disease.  There were no further complaints in service and the 
August 2001 separation examination indicates the veteran had 
Bell's palsy in 1997 with no sequela.

As there was no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  However, upon VA 
examination in June 2002, the examiner opined the veteran's 
Bell's palsy had appropriate resolution despite the veteran's 
complaints of an inability to completely close his left eye 
and fluttering of the eyelid.  Physical examination showed no 
discharges from the eyes.  Motor status coordination and 
reflexes were normal.  The sensory system had normal touch, 
position, and vibration sense.  Cranial nerves II-XII were 
intact.  The examiner reasoned the veteran was able to fully 
show his teeth and close his eyes fully.  Moreover, the 
nasolabial folds were symmetrical and the veteran had no 
problem swallowing.  A VA eye examination in June 2002 noted 
all ocular history occurring in service had resolved with no 
known residuals.  The veteran did not report for a VA 
examination scheduled in July 2005. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

While the veteran contends that Bell's palsy has been present 
since his separation from active service and related thereto, 
his own statements as to a current diagnosis and the etiology 
of a disease do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that matters involving special experience or special 
knowledge require the opinion of witnesses skilled in that 
particular science, art, or trade).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II. Migraine Headaches

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  In this matter, 
the veteran's service medical records show the veteran 
periodically complained of headaches.  In 1997, headaches 
were associated with gastroenteritis and in 2000 they were 
considered possibly viral.  

That the veteran complained of headaches in service is not 
enough; there must be a chronic disability resulting from 
that injury or disease.  Migraine headaches were not 
diagnosed during the veteran's period of active duty service.  
Moreover, the August 2001 separation examination indicates 
the veteran had episodic headaches that were under control.

As there was no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  However, upon VA 
examination in June 2002, while the veteran complained of 
headaches, a diagnosis of migraines was not rendered.  
Physical examination showed motor status coordination and 
reflexes were normal.  Cranial nerves II-XII were intact.  
The veteran did not report for a VA examination scheduled in 
July 2005.

The evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Degmetich, 
104 F. 3d at 1332.  While the veteran contends that migraine 
headaches have been present since his separation from active 
service and related thereto, his own statements as to a 
current diagnosis and the etiology of a disease do not 
constitute competent medical evidence.  Espiritu,  
2 Vet. App. at 494-5.  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 54.

III. Chronic Sinusitis

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  In this matter, 
the veteran's service medical records show the veteran 
reported sinus problems on reports of medical history in 
October 1993 and May 1995.  The examiner noted in 1993 that 
the veteran had an upper respiratory infection and in 1995 
that he had one episode of sinusitis four years ago with no 
sequela.  In December 1997, the veteran complained of mild 
sinus congestion.  He was diagnosed with probable pneumonia.  

That the veteran complained of sinusitis in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  There were no further complaints of 
sinusitis during service.  The August 2001 separation 
examination simply indicates the veteran had a history of 
sinus problems which was currently asymptomatic.

As there was no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  However, upon VA 
examination in June 2002, the examiner found no history of 
chronic polyps or sinusitis.   The veteran relayed a history 
of developing acute sinusitis in 1996 and being treated with 
antibiotics.  He reported receiving antibiotics again in 
1999.  The veteran denied any chronic discharge from his nose 
and indicated that he was never informed that he had problems 
with his sinuses.  The examiner concluded no further 
evaluation was necessary.  The veteran did not report for a 
VA examination scheduled in July 2005. 

The evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Degmetich, 
104 F. 3d at 1332.  While the veteran contends that chronic 
sinusitis has been present since his separation from active 
service and related thereto, his own statements as a current 
diagnosis and the etiology of a disease do not constitute 
competent medical evidence.  Espiritu, 2 Vet. App. at 494-5.  
The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

IV. Low Back Disorder

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  In this matter, 
the veteran's service medical records dated in August 2001 
show the veteran complained of right low back pain of five 
years duration.  While the provider indicated the veteran had 
a herniated disc, the x-rays were negative.  Thereafter, the 
veteran was diagnosed with mechanical back pain.  There were 
no further complaints in service.

That the veteran complained of low back pain in service is 
not enough; there must be a chronic disability resulting from 
that injury or disease.  The August 2001 separation 
examination was negative for complaints of or a diagnosis of 
a low back disorder.

As there was no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  However, upon VA 
examination in June 2002, the veteran's lumbar spine was 
normal.  The veteran complained of low back discomfort 
aggravated by movement.  Physical examination revealed the 
veteran had normal range of motion of the back.  Paraspinal 
muscle spasm was absent.  No diagnosis of low back disorder 
was rendered.  The veteran did not report for a VA 
examination scheduled in July 2005.

The evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Degmetich, 
104 F. 3d at 1332.  Moreover, it is important to point out at 
this juncture that low back pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied). 

While the veteran contends that a low back disorder has been 
present since his separation from active service and related 
thereto, his own statements as a current diagnosis and the 
etiology of a disease do not constitute competent medical 
evidence.  Espiritu, 2 Vet. App. at 494-5.  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 54.

Conclusion

Although the Board acknowledges the veteran's service and 
sacrifice for his country, the Board is bound by the laws 
codified in Title 38 of the United States Code and Code of 
Federal Regulations.  As noted at the outset of the instant 
decision, additional VA cranial nerves, neurological 
disorders, nose, and spine examinations were scheduled for 
July 2005 based on the veteran's complaints of residual 
symptoms of Bell's palsy, migraine headaches, sinusitis, and 
low back pain.  However, the veteran did not appear.  

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend a scheduled medical 
examination.  That regulation provides that, when entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination and a claimant, without "good 
cause," fails to report for such examination scheduled in 
conjunction an original claim, the claim shall be rated based 
on the evidence of record.

As noted above, the evidence of record does not support a 
finding of service connection for the claimed conditions.  
Thus, the claims are denied. 


ORDER

Entitlement to service connection for Bell's palsy is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for chronic sinusitis is 
denied.

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


